ACCEPTED
                                                                                     12-14-00254-CV
                                                                          TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                1/19/2015 8:58:45 AM
                                                                                        CATHY LUSK
                                                                                              CLERK


                          No. 12-14-00254-CV
                                                                     FILED IN
                                                              12th COURT OF APPEALS
          COURT OF APPEALS FOR THE TWELFTH                         TYLER, TEXAS
                                                            DISTRICT
                                                              1/19/2015 8:58:45 AM
                        TYLER, TEXAS
                                                                   CATHY S. LUSK
                                                                       Clerk


                      NEURODIAGNOSTIC TEX, L.L.C.
                              Appellant,

                                         v.

            ROBERT JOSH PIERCE and SYNERGY IOM, LLC
                           Appellees.



        On Appeal from the 7th District Court, Smith County, Texas,
                          Cause No. 13-3357-A
                 Honorable Kerry L. Russell, Presiding.


                 APPELLEES’ MOTION FOR EXTENSION
                 OF TIME TO FILE APPELLEES’ BRIEFS


      TO THE HONORABLE COURT:

      COMES NOW, Appellees Robert Josh Pierce and Synergy IOM, LLC

(together “Appellees”) and respectfully request the Court for a 45-day extension of

time for Appellees to file their respective briefs. In support hereof, Appellees

would respectfully show the following:




APPELLEES’ MOTION FOR EXTENSION OF TIME                                      Page 1
TO FILE BRIEFS                                                              #162279
                             I. INTRODUCTION

1.   Appellant is Neurodiagnostic Tex. LLC. Appellees have conferred with

     Appellant regarding this motion.

2.   This Motion is not subject to the 10-day waiting period for determination of

     motions because all parties agree to the request. TEX. R. APP. P. 10.3.

                      II. ARGUMENT & AUTHORITIES

3.   This Court may grant an extension of time for the filing of Appellees’ briefs.

     TEX. R. APP. P. 10.5.

4.   The present deadline for the filing of Appellees’ briefs is January 23, 2015,

     which is thirty days after Appellant’s brief was filed.

5.   Appellees request a 45-day extension to file their respective briefs; thus,

     extending the deadline for the filing of Appellees’ briefs until Monday,

     March 9, 2015.

6.   Appellees request an extension of time based on conflicts with other

     deadlines.   In particular, Appellees’ counsel have conflicts with other

     matters, including but not limited to: (i) a February 2, 2015 trial setting in

     Cause Number 141-2710178-14 pending in the 141st District Court of

     Tarrant County; and (ii) deadlines for filing dispositive motions in Cause

     Number 4:13-cv-00723-A pending in the Northern District of Texas, Fort

     Worth Division.


APPELLEES’ MOTION FOR EXTENSION OF TIME                                         Page 2
TO FILE BRIEFS                                                                 #162279
7.      This is Appellees first request for an extension of time to file their respective

        briefs.

                                     III. PRAYER

        WHEREFORE PREMISES CONSIDERED, Appellees Robert Josh Pierce

and Synergy IOM, LLC respectfully request the Court to grant each of them an

extension of time to file their respective Appellee’s briefs until Monday, March 9,

2015.



                                             Respectfully submitted,


                                             /s/Brent Shellhorse
                                             Brent Shellhorse
                                             State Bar No. 24008022
                                             bshellhorse@whitakerchalk.com
                                             Hunter McLean
                                             State Bar No. 00788026
                                             WHITAKER CHALK SWINDLE &
                                             SCHWARTZ PLLC
                                             301 Commerce Street, Suite 3500
                                             Fort Worth, Texas 76102
                                             Telephone: (817) 878-0500
                                             Telecopier: (817) 878-0501

                                         ATTORNEYS FOR DEFENDANT
                                         SYNERGY IOM, LLC




APPELLEES’ MOTION FOR EXTENSION OF TIME                                           Page 3
TO FILE BRIEFS                                                                   #162279
                     CERTIFICATE OF CONFERENCE

      On January 14, 2015, I spoke with Debra Crafton, counsel for Appellant,
regarding the merits of this motion. Ms. Crafton agrees to Appellees’ request of
time as set forth in this motion.


                                        /s/ Brent Shellhorse
                                        Brent Shellhorse


                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above
and foregoing document has been served upon counsel of record via electronic
filing and/or electronic mail on January 19, 2015.


                                        /s/ Brent Shellhorse
                                        Brent Shellhorse




APPELLEES’ MOTION FOR EXTENSION OF TIME                                    Page 4
TO FILE BRIEFS                                                            #162279